ACCEPTED




                                                                                                                                                  SIOZ-OZ-170
                                                                                                                                      12-15-00075-CR
                                                                                                                         TWELFTH COURT OF APPEALS
                                                                                                                                       TYLER, TEXAS
                                                                                                                                 4/20/2015 6:56:26 PM
                                                                                                                                        CATHY LUSK
Appellate Docket Number:        12-15-00075-CR                                                                                                 CLERK


Appellate Case Style: Style:    Charles Blake DeFore
                          Vs.   State of Texas
                                                                                                               FILED IN
                                                                                                        12th COURT OF APPEALS
                                                                                                             TYLER, TEXAS
Companion Case:           12-15-00074-CR
                                                                                                        4/20/2015 6:56:26 PM
                                                                                                             CATHY S. LUSK
                                                                                                                 Clerk
Amended/corrected statement:     ❑

                                                 DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 12th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                           IL Appellant Attorney(s)

First Name:     Charles                                                a Lead Attorney
Middle Name: Blake                                                     First Name:       Colin

Last Name:      DeFore                                                 Middle Name:      Dean
Suffix:                                                                Last Name:        McFall
Appellant Incarcerated?         Yes ❑ No                               Suffix:
Amount of Bond:                                                         A Appointed                  ❑ District/County Attorney
                                                                       ❑ Retained                    ❑ Public Defender
Pro Se: 0
                                                                       Firm Name:           McFall Law Office
                                                                       Address 1:        513 North Church Street                 ,
                                                                       Address 2:
                                                                       City:             Palestine
                                                                       State:    Texas                        Zip+4:     75801-2962 ...1;
                                                                       Telephone:        (903) 723-1923           ext.
                                                                       Fax:      (903) 723-0269
                                                                       Email:    cmefall@mcfall-law-office.com
                                                                       SBN:      24027498

                                                                                                                         Add Another Appellant/
                                                                                                                               Attorney




                                                                 Page 1 of 5
                                                                                                                                                         g I OZ-OZ-170
 111. Appellee                                                                IV. Appellee Attorney(s)
First Name:        State                                                      _A    Lead Attorney
Middle Name: of                                                               First Name:        Scott
Last Name:         Texas                                                      Middle Name:       Cecil     aIIIMIMIIIIMIIIIIIEIIM
Suffix:                                                                       Last Name:         1191.                             111111111M
Appellee Incarcerated?        ❑ Yes • No                                      Suffix:
Amount of Bond:                                                              ❑ Appointed                 .8 District/County Attorney
Pro Se: a                                                                    ❑ Retained                  ❑ Public Defender
                                                                             Firm Name:             Anderson County Criminal District Attorneyil
                                                                             Address 1:          500 North Church Street
                                                                             Address 2:
                                                                             City:               Palestine
                                                                             State:      Texas                         Zip+4:    75801
                                                                             Telephone:          (903) 723-7400           ext.
                                                                             Fax:        (903) 723-7818
                                                                             Email:     sholden@co.anderson,tx.0
                                                                                                                                 Add Another Appellee/
                                                                             SBN:        24036795 1141,WWWWWWMP
                                                                                                          - - -                       Attorney
 V. Perfection Of Appeal, Judgment And Sentencing
                                                                                                               .
Nature of Case (Subject matter                                               Was the trial by:      ❑ jury or ~, non jury?
                                    Controlled Substances
or type of case):
                                                                             Date notice of appeal filed in trial court: March 16, 2015
Type of Judgment: Final Judgment
                                                                             If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 13, 2015
Offense charged: Manufacture or Delivery of a Controlled Subst               Punishment assessed: 30 years
Date of offense:                        r                                    Is the appeal from a pre-trial order? ❑ Yes           No
Defendant's plea: Not Guilty                                         d       Does the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                             ❑ Yes I No
0 Yes ❑ No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:            C4 Yes ❑ No        If yes, date filed: March 16, 2015 "la
                                                                                        '
Motion in Arrest of Judgment: ❑ Yes ~
                                    'No             If yes, date filed:
Other: ❑ Yes          No                            If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:   ❑ Yes 'No          ❑ NA           If yes, date filed:
                      ,
Date of hearing:                                  0 NA
Date of order:                                    _CI NA
Ruling on motion: • Granted • Denied              0 NA          If granted or denied, date of ruling:



                                                                      Page 2 of 5
                                                                                                                                    SIOZ-OZ-170
 VIII. Trial Court And Record

Court: 3rd Judicial District Court                                     Clerk's Record:
County: Anderson County                                                Trial Court Clerk: Z District       ❑ County
Trial Court Docket Number (Cause no):          31077                   Was clerk's record requested?       Z Yes ❑ No
Trial Court Judge (who tried or disposed of the case):                 If yes, date requested: Mar 16, 2015
                                                                       If no, date it will be requested:
First Name:       Bascom                                               Were payment arrangements made with clerk?
Middle Name: W.                                                                                             ❑ Yes ❑ No Z Indigent
Last Name:        Bentley
Suffix:
Address 1:        500 North Church Street
Address 2:
City:             Palestine
State: Texas                         Zip + 4: 75801
Telephone:        (903) 723-7415       ext.
Fax:      (903) 723.-7803
Email: tteetz@co.anderson.tx.us


Reporter's or Recorder's Record:
Is there a reporter's record?   Ei Yes ❑ No
Was reporter's record requested? ®Yes ❑No
Was the reporter's record electronically recorded?     ❑ Yes ❑ No
If yes, date requested: Mar 16, 2015
Were payment arrangements made with the court reporter/court recorder?        ❑ Yes ❑ No       E Indigent


Z Court Reporter                       ❑      Court Recorder
❑ Official                             ❑ Substitute


First Name:       Nancy
Middle Name:
Last Name:        Adams
Suffix:
Address 1:        Post Office Box 1602
Address 2:
City:             Jacksonville
State: Texas                        Zip + 4: 75766
Telephone:        (903) 586-5651       ext.
Fax:
Email: nadams5651@aol.com


                                                                Page 3 of 5
                                                                                                                                                     S 1 OZ-OZ-170
 IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number                     ,,       e.                                            Court:
                       -,,,,,                                                                 .--, -- ..,
Style:

         Vs.     State of Texas




 X. S'         tore   ---,                      -




Sign u e         counsel ( r Pro e
                                           7
                                          arty)
                                                        1
                                                                                       Date: April 20, 2015 l'

         ) l                      _...,   74 C°r(.;Z.- ((.-                            State Bar No: 2402'7498
Printed Name:

Electronic Signature:                                                .                Name: Colin D. McFall
         (Optional)

XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on April 20, 2015




Signature of counsel (or p o se party)                            Electronic Signature:                                  e!,'


                                                                         (Optional)

                                                                  State Bar No.:      24027498
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
                                                                   SIOZ-OZ-170
Please enter the following for each person served:

Date Served: April 20 201
Manner Served:
First Name:      Sco
Middle Name:
Last Name:       Holden
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State Texas

Telephone:       903-723-7400         ext.
Fax:      (903) 723-7818
Email: sholdenrit)co.andersonica4




                                                     Page 5 of 5